Continuation Sheet
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of 12. because: 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-35, 38-41, 43, 45, 49, 50 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Amin et al. (US 2010/0047521) in view of Ham et al. (US 2012/0174823) and Milanovska et al. (DE 20 2012 012 372).  Note that Milanovska et al. (US 2014/0178642) will be used as the English translation of Milanovska (DE ‘372), and all citations hereinafter will refer to Milanovska (US ‘642).

	While the reference does not specifically disclose magnetic and inductive field transparency, it is expected the claimed glass and the disclosed glass will have similar properties regarding magnetic and inductive field transparency given the similar compositions; see Amin [0028-0033] & Table 1 and Applicant’s specification [0044-0051].  Note that Ex. 7 of Amin Table 1 falls within the range of the compositions disclosed in Applicant’s specification [0044 & 0045]; see MPEP 2112.01 II “Products of identical chemical composition can not have mutually exclusive properties.”  Alternatively, the composition ranges disclosed in Amin render obvious the composition of Example 1 in Applicant’s specification, thereby rendering obvious the claimed magnetic and inductive field properties; see Amin [0028-0033] and Applicant’s specification [0082]; see also MPEP 2112.01 II.
Amin also discloses the glass article exhibits a transparent surface, which is considered to disclose or render obvious the claimed haze [0025].  Note that it is expected that Ex. 7 of Amin Table 1 will have similar properties to the claimed glass given the example falls within the range of the compositions disclosed in Applicant’s 
	The reference fails to disclose the claimed fingerprint resistant properties as exhibiting one or both of a visibility of less than about 0.95 and a color shift of less than about 20 when a fingerprint is applied to the surface.
	Ham discloses a coating film to prevent a conspicuous fingerprint wherein the film may be applied to substrates that are prone to being contaminated by fingerprints such as glass, see abstract and [0038].  The reference further discloses that fingerprints on a substrate coated with the coating film become invisible, and the filthiness of fingerprints may be prevented from being conspicuous, see Figure, Table 1 and [0017 & 0060-0061].
	It would have been obvious to one of ordinary skill in the art for the anti-smudge/fingerprint resistant properties of Amin to comprise the coating film of Ham in order to prevent the filthiness of fingerprints from being conspicuous.  Further, given Ham discloses the fingerprints become invisible, it is expected that fingerprints applied to a surface with the coating film will exhibit the claimed visibility and color shift.
	Neither reference discloses the substrate surface as comprising a textured surface of particles attached or bonded to the anti-fingerprint surface wherein the particles comprise the same material as the substrate.

	It would have been obvious to one of ordinary skill in the art at the time of the invention for the substrate of Amin to have the coating of Milanovska in order to provide a haptically perceptible texture and additional substrate properties such as can be easily cleaned, hydrophobic, anti-bacterial, reduced visibility of fingerprint and dirt-repelling.  Note that Amin in view of Milanovska discloses the substrate and the particles as comprising the same material; see above discussion.
	Regarding claim 30, Amin discloses the housing/enclosure exhibits a fracture toughness of greater than 0.6 MPa·m1/2, a 4-point bend strength of greater than 350 MPa, a Vickers hardness of at least 450 kgf/mm2, a Vickers median/radial crack initiation threshold of at least 5 kgf, a Young’s Modulus ranging between about 50 to 100 GPa and a thermal conductivity of less than 2.0 W/m°C, see abstract.
	Regarding claim 31, Amin discloses the enclosure exhibits a radio and microwave frequency transparency, as defined by a loss tangent of less than 0.015 over the frequency range of between 500 MHz to 3.0 GHz [0021].
1/2, see claim 4.  Additionally, the reference discloses the article exhibits a Young’s Modulus ranging between 50 and 75 GPa [0023].
	Regarding claim 33, Amin discloses the enclosure exhibits a 4-point bend strength of greater than 475 MPa [0023].
	Regarding claim 34, Amin discloses that the article exhibits a Vickers hardness of at least 500 kgf/mm2 and Vickers median/radial crack initiation threshold of greater than 10 kgf, see claim 7.
	Regarding claim 35, Amin discloses the glass article exhibits a thermal conductivity of less than 1.5 W/m°C [0024].
Regarding claim 38, Milanovska discloses the RMS roughness of the coating as not more than 2 microns, which overlaps the claimed range [0188]; see MPEP 2144.05 I.
	Regarding claim 39, Amin discloses the glass article exhibits a transparent surface, which is considered to disclose or render obvious the claimed transmittance [0025].  Additionally, note that it is expected that Ex. 7 of Amin Table 1 will have similar properties to the claimed glass given the example falls within the range of the compositions disclosed in Applicant’s specification [0044 & 0045]; see MPEP 2112.01 II “Products of identical chemical composition can not have mutually exclusive properties.”  Alternatively, the composition ranges disclosed in Amin render obvious the composition of Example 1 in Applicant’s specification, thereby rendering obvious the transmittance; see Amin [0028-0033] and Applicant’s specification [0082]; see also MPEP 2112.01 II.

	Regarding claim 41, the reference discloses the housing/enclosure as glass, which corresponds to an amorphous substrate, see abstract.
	Regarding claim 43, the reference discloses the article as comprising an ion exchanged glass exhibiting a compressive layer having a depth of layer greater than or equal to 20 microns, a compressive stress greater than 400 MPa and/or a central tension of more than 20 MPa [0007].
	Regarding claim 45, the reference discloses the glass article can be used in a variety of consumer electronic articles, for example, cellphones and other electronic devices capable of wireless communication, music players, notebook computers, PDA’s, game controllers, computer “mice”, electronic book readers and other devices [0009]. 
	Regarding claim 50, Milanovska discloses the texturing particles have a diameter in a range from 500 nm to 50 microns, which overlaps the claimed range [0068]; see MPEP 2144.05 I.
	Regarding claim 52, Milanovska discloses the texturing particles as TiO2 [0073].  Additionally, the reference discloses including inorganic pigments such as TiO2 in addition to the texturing particles [0039 & 0075].  Note that it would have been obvious to one of ordinary skill in the art at the time of the invention for the texturing particles to comprise both glass and titanium dioxide given they are taught by the prior art to be .
Response to Arguments
Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Amin and Ham are both silent regarding the claim limitation of “particles attached or bonded to the anti-fingerprint surface.”  Additionally, Applicant argues that there is no motivation to combine Amin and Ham with Milanovska to produce the claimed surface with particles comprising the same material as the substrate because Amin in view of Ham already provides the anti-fingerprint property and there would be no motivation to add the particles of Milanovska for an anti-fingerprint surface.  
Additionally, Applicant argues that there would be no motivation to combine Amin in view of Ham with Milanovska because the particles of Milanovska contribute to the high haze of Milanovska.  According to Applicant, if these particles were added to Ham and/or Amin, it is expected that the resulting haze would be from 65% to 90%.  The high haze would render Ham unsatisfactory for its intended purpose, and there would be no reasonable expectation of success.  Applicant further notes that Ham teaches against high haze [0006].  Therefore, Applicant concludes that the combination of Ham and Milanovska could not be expected to produce the claimed surface exhibiting a haze within the claim range, and there is no motivation to produce particles attached or bonded to the surface as claimed.  Examiner respectfully disagrees.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Amin in view of Ham discloses a coated glass with fingerprints on the coated glass becoming invisible and the filthiness of the glass prevented from being conspicuous.  Neither reference, however, discloses including texturing inorganic particles in order to provide a haptically perceptible texture.  Milanovska discloses a coated glass with texturing particles fixed to the substrate in order to provide a haptically perceptible texture and at least one of the following properties: can be easily cleaned, hydrophobic, anti-bacterial, reduced visibility of fingerprints and dirt-repelling, see above discussion.  As such, while Applicant is correct that Amin in view of Ham already .  
Further, regarding haze, Examiner notes that the range disclosed in Milanovska is considered an example or preferred embodiment.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments; see MPEP 2123 II.  While the reference provides an example of the haze range, the reference does not teach away from Applicant’s claimed range.  Further, the texturing particles are added to the coating in order to provide a haptically perceptible texture, and not for the purpose of contributing to a high haze value.  Lastly, it is expected that the disclosed coated glass with the same glass composition, particle composition, coating composition and surface roughness as claimed will have similar properties regarding haze; see above discussion, Ham [0010], Applicant’s specification [0066] and MPEP 2112.01 I and II.
Given it would have been obvious to include the particles of Milanovska in the coating to provide a haptically perceptible texture and given it is expected that the disclosed and claimed coated glasses will have similar properties, the rejections under 35 U.S.C. 103 are respectfully maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669.  The examiner can normally be reached on Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA A AUER/Primary Examiner, Art Unit 1783